Title: From William Stephens Smith to Timothy Pickering, 2 November 1781
From: Smith, William Stephens
To: Pickering, Timothy


                  
                     Sir,
                     Head Quarters 2d Novr 1781
                  
                  The General understands that it was your intention to move the waggons of the Army with the Baggage of the General & Staff Officers destined for the northward in the morning.
                  As Matters are not in that forwardness that he expected to find them in at this period, he desires that it may be postponed untill further orders upon the Subject.  I am Sir Your &c.
                  
                     Wm S. Smith A.D.C.
                  
               